DETAILED ACTION
The Amendment filed 10/25/22 has been entered.  Claims 1-14 and 17-22 are currently pending, with claims 15-16 being cancelled and claims 21-22 being newly added.  Despite the substantive amendments and Applicant’s arguments, the 102 rejections are maintained as detailed below.  All other objections and rejections are withdrawn in light of the amendments to claims 2 and 19. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Riccoti
Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riccoti et al. (WO 2007/010570) (citing to corresponding U.S. Patent No. 7,578,196).  Riccoti is directed to an integrated pressure sensor for use in an electromechanical braking system.  See Abstract; Fig. 1. 
Claim 1: Riccoti discloses a device [Figs. 2, 5, 8], comprising: a micromechanical sensing structure (28 29, 33) configured to provide an electrical detection quantity as a function of a load, the micromechanical sensing structure comprising a first die comprising a semiconductor material (33), the first die comprising sensing elements (28, 29) integrated in the first die for sensing the load [see col. 3, lines 41-51 (semiconductor material, preferably silicon); col. 6, lines 55-65 (33 is distinct and separate); col. 8, lines 49-58 (single die)]; and a package (16, 17, 19, 30, 31, 32a, 32b) enclosing the micromechanical sensing structure and providing a mechanical and electrical interface with respect to an external environment, wherein the package comprises: a housing structure (16, 17, 19, 30, 31) comprising a cavity (holes for 28, 29, 33) [see col. 6, lines 55-65 (33 is distinct and separate)], the first die disposed within the cavity; and a package coating (32a, 32b) that coats, at least in part, the housing structure, the package coating comprising a mechanical interface configured to transfer, in a uniform manner, the load on the housing structure and on the micromechanical sensing structure, wherein the housing structure comprises a deformable layer (19) interposed and in contact between the micromechanical sensing structure and the package coating, and wherein the deformable layer defines a mechanical-coupling interface.
Claim 2: Riccoti discloses that the housing structure further comprises: a covering layer (30 and/or 31) that closes the cavity at a top surface and is in contact with the micromechanical sensing structure; a spacer element (sides of 19 and/or sides of 16) surrounding the micromechanical sensing structure and defining side walls of the cavity; and a supporting layer (bottom of 19, 16), defining a base of the cavity, the micromechanical sensing structure being disposed on and in contact with the supporting layer, wherein the deformable layer is defined by the covering layer, the supporting layer, or both the covering layer and the supporting layer.  See, e.g., Fig. 5 (19 between 31 and 16). 
Claim 3: Riccoti discloses that the deformable layer is in contact with the spacer element and with the micromechanical sensing structure and comprises a material having a Young's modulus lower than that of a material of the spacer element and of the micromechanical sensing structure.  See pages 5-6 (19 more flexible than 16). 
Claim 4: Riccoti discloses that the package coating comprises an injection-moldable material having a Young's modulus lower than that of a material of the spacer element and of the micromechanical sensing structure.  See WO pub, page 8. 
Claim 5: Riccoti discloses that the spacer element has, in a plan view, a ring shape and comprises a material having a Young's modulus higher than a Young's modulus of the package coating and of the deformable layer.  See Fig. 5 (sides of 16 extending around 33). 
Claim 6: Riccoti discloses that the covering layer defines the deformable layer and has a thickness, in a direction transverse to a main plane of extension, smaller than a thickness of the spacer element.  See Fig. 5 (use 30 or 31 as the “deformable layer,” or use 32a as the deformable/covering layer and 32b as the coating with sensing structure including 31). 
Claim 7: Riccoti discloses that the package further comprises a frame (16), within which the cavity is etched and which defines the housing structure.  See Fig. 5. 
Claim 8: Riccoti discloses that the covering layer couples to a top portion of the frame in a position corresponding to the cavity.  See Fig. 5 (31 attached to 16). 
Claim 9: Riccoti discloses that the supporting layer defines the deformable layer and comprises a central portion and lateral portions, the central portion being arranged vertically in a position corresponding to the cavity and being coupled to the micromechanical sensing structure.  See Fig. 5 (19 forms the supporting and deformable layer).
Claim 10: Riccoti discloses that the central portion has a smaller thickness than the lateral portions.  See Fig. 5. 
Claim 11: Riccoti discloses that the lateral portions extend at least in part on the outside of the package coating, and electrical-contact elements are coupled to the lateral portions and externally with respect to the package coating.  See Fig. 5 (19 is outside 32a). 
Claim 12: Riccoti discloses that the supporting layer comprises a continuous layer of flexible material.  See Fig. 5 (bottom of 19 only). 
Claim 13: Riccoti discloses that the supporting layer is a multi-layer supporting layer comprising a layer of flexible material and an underlying rigid layer, wherein the micromechanical sensing structure is coupled to the layer of flexible material.  See Fig. 5 (bottom of 19 and 16). 
Claim 14: Riccoti discloses that the supporting layer defines a bottom portion of the package facing the external environment.  See Fig. 5 (supporting layer 16). 
Claim 17: Riccoti discloses that the deformable layer comprises a main extension in a horizontal plane, and wherein, in cross sections parallel to the horizontal plane, materials comprised in the package have uniform mechanical characteristics with regards to a corresponding Young's modulus, so as to generate a uniform distribution of force, and prevent local concentrations thereof.  See Fig. 5 (deformable layer 19). 
Claim 18: Riccoti discloses a system (1) with a semiconductor load sensor device as discussed in claim 1 above.  In addition, Riccoti discloses the system being a braking system (1) for vehicles, comprising at least one brake disk (8), an electromechanical actuator (5) configured to exert a braking action on the brake disk, and a control unit (4) configured to exert a control of the braking action based on an electrical quantity transduced by the semiconductor load sensor device, indicative of the load applied on the brake disk by the electromechanical actuator.  See Fig. 1; see also WO pub, pages 4-5. 
Claim 19: see claim 2 above.
Claim 20: see claim 17 above. 
Claim 21: see claims 1 and 2 above. 
Claim 22: for this limitation, the “housing structure” does not include element 19, and the “spacer element” does include 19, hence they are different and the former encloses the latter, and the latter is disposed over the substrate. 


Response to Arguments
Applicant's arguments filed 10/25/22 have been fully considered but they are not persuasive. 
Applicant does not detail any actual arguments in support of why the claim amendments allegedly overcome the Riccoti reference.  Instead, Applicant solely makes conclusory statements, such as “the prior art does not disclose these features” (twice, re: claims 1 and 18) and “there is no reason to believe that the prior art teaches all the features of the claim 21.”  See Remarks, page 8.  Conclusory statements are not persuasive.  Applicant does not properly point to a specific claim limitation that is missing in Riccoti and explain why/how that feature(s) is allegedly not disclosed.  In fact, Riccoti explicitly discusses that the “distinct and separate” component 33, which is made of a “single die” comprising a semiconductor material (silicon, just like the instant application), comprises the piezoelectric sensing elements 28, 29.  This component 33 is contained within a cavity of the bulk region 17 of the housing structure.  Applicant failed to address citations in the Non-Final Rejection regarding currently cancelled claims 15 and 16 that included portions of the new limitations.  Hence, the limitations are properly disclosed.  
Additional substantive claim amendments are required to overcome the instant rejection.  Should Applicant choose to continue prosecution, it is respectfully requested that Applicant provide arguments in support of the traversal. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        October 28, 2022